DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 8/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 10 has been amended.  Claims 9 and 18 are cancelled.  No claims are newly added.  Accordingly, claims 1-8, 10-17, 19 and 20 remain pending in the application.  

Terminal Disclaimer
The terminal disclaimer filed on 8/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPA’s 16/907,726 and 16/850,422 and USPN’s 9,877,836, 9,878,070, 10,201,635, 10,632,230, 10,695,182 and 10,736,993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	Applicant’s amendment renders the objection of claim 10 moot.  Specifically, the claim has been amended to remedy the minor informality.  Thus, said objection has been withdrawn.

Applicant’s terminal disclaimer renders the double patenting rejections over USPA’s 16/907,726 and 16/850,422 and USPN’s 9,877,836, 9,878,070, 10,201,635, 10,632,230, 10,695,182 and 10,736,993 moot.  Thus, said rejections have been withdrawn.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or reasonably suggest a compression resistant implant configured to fit at or near a bone defect to promote bone growth, the compression resistant implant comprising: a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % of the implant and a freeze-dried oxysterol having a particle size of about 5 microns to about 100 microns in an amount of about 5 wt % to about 90 wt % of the implant; and a method of making thereof.
The prior art does not teach or reasonably suggest an implantable matrix configured to fit at or near a bone defect site to promote bone growth, the matrix comprising: a crosslinked biodegradable polymer in an amount of about 0.1 wt % to about 15 wt % of the matrix and a freeze-dried oxysterol having a particle size of about 5 microns to about 100 microns in an amount of about 5 wt % to about 90 wt % of the matrix, the oxysterol having a concentration of about 1 mg/cc to about 1.0 g/cc.
	The closest prior art is either Akella et al. (US 2012/0121660 A1, May 17, 2012, hereafter as “Akella”) or McKay et al. (US 2009/0246244, Oct. 1, 2009, hereafter as “McKay”), in view of  Parhami et al. (WO 2013/169399 A1, Nov. 14, 2013, hereafter as “Parhami”).

McKay teaches implantable compositions for bone repair ([0002] and [0049]). In one embodiment, McKay teaches an implant material comprising a dried porous body comprising a particulate material embedded within a matrix, wherein the matrix comprises insoluble collagen particles and at least one gel-forming agents such as one or more polysaccharides and a wetting agent ([0008] and [0038]). McKay also teaches that the implants resist substantial compression ([0048]). McKay also teaches amounts of each ingredient including about 70-90% particulate mineral material, about 10-30% insoluble collagen and about 1-15% polysaccharide ([0008]). McKay teaches the particular particulate mineral material, biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in a ratio of 85:15 ([0025]). McKay teaches 
While Akella and McKay generally teach including osteogenic/osteoinductive components, Akella and McKay are silent to an express teaching of including oxysterols and amounts thereof.
Parhami teaches an oxysterol analogue, Oxy 133, which induces osteogenesis and hedgehog signaling, and also inhibits apidogenesis (title; abstract). Parhami teaches that said oxysterol can be administered via implant and can also be administered in combination with other active agents such as BMP (page 7, lines 14-29). Parhami further teaches an “effective amount” as “an amount that can bring about at least a detectable effect” and a “therapeutically effective amount" as “an amount that can bring about at least a detectable therapeutic response in a subject being treated” (page 12, lines 7-10) and also provides a dosage range of about 5 ng to about 1000 mg (page 13, lines 9-30).
The prior art as a whole is silent to the particular limitation regarding the particle size of oxysterol being about 5 microns to about 100 microns.  
Thus, the prior art cannot teach or reasonably suggest the claimed invention.

Conclusion
Claims 1-8, 10-17, 19 and 20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617